

115 S3695 IS: Continuing Online Networking, Negating Economic Conditions on Technology at Home Act
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3695IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Merkley (for himself, Mr. Sanders, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo institute a moratorium on disconnections of telephone and internet services.1.Short titleThis Act may be cited as the Continuing Online Networking, Negating Economic Conditions on Technology at Home Act or the CONNECT at Home Act.2.Moratorium on disconnection of telephone and internet services(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)COVID–19 emergencyThe term COVID–19 emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19).(3)Internet serviceThe term internet service includes broadband internet access service, as defined in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(4)Low-income individualThe term low-income individual means an individual with a household income that does not exceed 135 percent of the Federal poverty guidelines issued by the Secretary of Health and Human Services.(5)Voice service(A)In generalThe term voice service has the meaning given the term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).(B)ApplicabilityDuring the period beginning on the date of enactment of this Act and ending on the day before the effective date of the amendment made by section 503(a)(2)(C) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 1091), subparagraph (A) of this paragraph shall be applied as if that amendment had already taken effect.(b)Moratorium(1)In generalSubject to paragraph (2), during the period beginning on March 13, 2020, and ending on the date that is 180 days after the date on which the COVID–19 emergency terminates, a provider of voice service or internet service may not terminate the provision of that service to a customer.(2)Violations prior to enactment(A)Reinstatement of serviceAny provider of voice service or internet service that terminated the provision of that service to a customer during the period beginning on March 13, 2020, and ending on the day before the date of enactment of this Act shall immediately resume providing the service upon the date of enactment of this Act.(B)Final deadlineIf a provider of voice service or internet service described in subparagraph (A) does not resume providing service in accordance with that subparagraph by the date that is 14 days after the date of enactment of this Act, the provider shall be deemed to be in violation of this subsection on and after such 14th day after the date of enactment of this Act.(c)ExceptionsSubsection (b) shall not apply to the termination of the provision of voice service or internet service to a customer—(1)at the request of the customer;(2)to protect the network of the provider from abuse;(3)in cooperation with a law enforcement agency to protect life and safety in exigent circumstances;(4)under a valid court order; or(5)in accordance with section 512 of title 17, United States Code. (d)Enforcement(1)Civil forfeiture(A)In generalAny person that is determined by the Commission, in accordance with paragraphs (3) and (4) of section 503(b) of the Communications Act of 1934 (47 U.S.C. 503(b)), to have violated subsection (b) of this section shall be liable to the United States for a forfeiture penalty. The amount of the forfeiture penalty determined under this paragraph shall not exceed $100 for each day of the violation, except that the amount assessed shall not exceed a total of $1,000,000 for the termination of the provision of service to a single customer.(B)RecoveryAny forfeiture penalty determined under subparagraph (A) shall be recoverable in accordance with section 504(a) of the Communications Act of 1934 (47 U.S.C. 504(a)).(C)ProcedureNo forfeiture liability shall be determined under subparagraph (A) against any person unless the person receives the notice required under paragraph (3) or (4) of section 503(b) of the Communications Act of 1934 (47 U.S.C. 503(b)).(D)2-year statute of limitationsNo forfeiture penalty shall be determined or imposed against any person under subparagraph (A) if the violation charged occurred more than 2 years prior to the date of issuance of the required notice or notice or apparent liability.(E)Use of forfeiture amountsNotwithstanding section 504(a) of the Communications Act of 1934 (47 U.S.C. 504(a)), the Commission shall use the proceeds of any forfeiture penalty collected under this paragraph to provide assistance to low-income individuals who lack access to affordable broadband service due to the COVID–19 emergency.(2)Private right of action(A)In generalA person may, if otherwise permitted by the laws or rules of court of a State, bring in an appropriate court of that State—(i)an action based on a violation of subsection (b) to enjoin the violation;(ii)an action to recover for actual monetary loss from a violation of subsection (b); or(iii)both such actions.(B)Willful or knowing violationIf the court finds that the defendant willfully or knowingly violated subsection (b), the court may, in its discretion—(i)increase the amount of the award to an amount equal to not more than 3 times the amount that would otherwise be available under subparagraph (A)(ii); and(ii)award the plaintiff reasonable attorney's fees and costs.(C)Private right of action not waivableNotwithstanding chapter 1 of title 9, United States Code (commonly known as the Federal Arbitration Act), or any other provision of law, a person may not waive the right to bring an action under this paragraph except as part of a settlement or resolution of a claim, class action, or enforcement action for an alleged violation of subsection (b) of this section.(3)Enforcement by States(A)In generalThe chief legal officer of a State, or any other State officer authorized by law to bring actions on behalf of the residents of a State, may bring a civil action, as parens patriae, on behalf of the residents of that State in an appropriate district court of the United States to enforce subsection (b) or to impose the civil penalties for violation of subsection (b), whenever the chief legal officer or other State officer has reason to believe that the interests of the residents of the State have been or are being threatened or adversely affected by a violation of subsection (b).(B)NoticeThe chief legal officer or other State officer shall serve written notice on the Commission of any civil action under subparagraph (A) prior to initiating the civil action. The notice shall include a copy of the complaint to be filed to initiate the civil action, except that if it is not feasible for the State to provide such prior notice, the State shall provide the notice immediately upon instituting the civil action.(C)Authority to interveneUpon receiving the notice required under subparagraph (B), the Commission may—(i)intervene in the action;(ii)upon so intervening, be heard on all matters arising therein; and(iii)file petitions for appeal.(D)ConstructionFor purposes of bringing any civil action under subparagraph (A), nothing in this paragraph shall prevent the chief legal officer or other State officer from exercising the powers conferred on that officer by the laws of the State to conduct investigations or to administer oaths or affirmations or to compel the attendance of witnesses or the production of documentary and other evidence.(E)Venue; service or process(i)VenueAn action brought under subparagraph (A) shall be brought in a district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code.(ii)Service of processIn an action brought under subparagraph (A)—(I)process may be served without regard to the territorial limits of the district or of the State in which the action is instituted; and(II)a person who participated in an alleged violation that is being litigated in the civil action may be joined in the civil action without regard to the residence of the person.(e)No waiver or forbearanceNotwithstanding any other provision of law, including the Communications Act of 1934 (47 U.S.C. 151 et seq.), the Commission may not—(1)waive the application of this section to any person;(2)forbear from applying this section;(3)prevent or hinder any person from exercising the private right of action under subsection (d)(2); or(4)prevent or hinder an officer of a State from carrying out subsection (d)(3).(f)Preemption(1)In generalThis section shall supersede any law of a State to the extent that the law directly conflicts with this section.(2)FloorA law of a State shall not be considered to be in direct conflict with this section if the law affords a greater level of protection to customers protected under this section.